Name: Commission Regulation (EEC) No 1048/86 of 10 April 1986 defining the coastal areas of the United Kingdom to which a minimum marketing size for crab shall apply
 Type: Regulation
 Subject Matter: marketing;  Europe;  regions and regional policy;  fisheries
 Date Published: nan

 No L 96/ 14 Official Journal of the European Communities 11 . 4. 86 COMMISSION REGULATION (EEC) No 1048/86 of 10 April 1986 defining the coastal areas of the United Kingdom to which a minimum marketing size for crab shall apply HAS ADOPTED THIS REGULATION : Article 1 The minimum marketing size for crabs of 11,5 centi ­ metres shall apply in the coastal areas of Northern Ireland, and all around the northern coasts of Great Britain from Cemaes Head in Wales at latitude 52 ° 07' N to the eastern border of East Sussex and in the coastal areas of Somerset, Avon and Gloucester. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 104/76 of 19 January 1976 laying down common marketing stan ­ dards for shrimps (crangon crangon), edible crabs (Cancer pagurus) and Norway lobsters (Nephrops norvegicus)( l ), as last amended by Regulation (EEC) No 3118/85 (2), and in particular Article 7 (5) thereof, Whereas the coastal areas of the United Kingdom in which the minimum marketing size for edible crabs is to be reduced to 1 1 ,5 centimetres must be defined ; Whereas the structure of production in the coastal areas of Northern Ireland and all around the northern coasts of Great Britain from Cemaes Head in Wales at latitude 52 ° 07' N to the eastern border of East Sussex and along the coast of Somerset, Avon and Gloucester is such that these areas must be included in the definition to ensure local or regional supplies of edible crabs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 April 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 20, 28 . 1 . 1976, p . 35 . (A OJ No L 297, 9 . 11 . 1985, p . 3 .